Judgment of the Supreme Court, New York County (Harold Tompkins, J.), entered on or about July 9, 1991, upon an order of the samé court, entered May 14, 1991, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly found that plaintiffs’ submissions in opposition to the motion for summary judgment raised no triable issue of fact with regard to any of the theories of liability asserted in plaintiffs’ complaint. Nor was there any other viable basis for liability presented by the allegations in plaintiffs’ answering papers (cf., Alvard & Swift v Muller Constr. Co., 46 NY2d 276). Concur—Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.